Citation Nr: 1337998	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-19 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUE

Entitlement to an increased rating in excess of 30 percent for the service-connected tension headaches.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from March 21, 1977 to December 21, 1977 and active service from February 1978 to March 1983 and from December 7, 2003 to December 3, 2004.  She had extensive service with the Reserve.

This matter arises before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the RO.   

The issue of service connection for depression was raised by the record in October 2009.  However, following the issuance of the March 2010 Statement of the Case (SOC), the Veteran only appealed the claim for an increased rating for the service-connected tension headaches.  Therefore the claim for service connection for depression is not in appellate status.  

A review of the Veteran's Virtual VA file reveals the November 2013 appellate brief.
	
The appeal is being to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

The Board finds that additional evidentiary development is necessary in order to address the merits of this matter.

The Veteran contends she is entitled to a disability rating in excess of 30 percent for the service-connected headaches.  She asserts worsening symptoms that cause her to miss work and reports keeping a headache log.  VA last afforded the Veteran an examination in April 2009.  

Significantly, the Veteran asserts missing time from work due to her service-connected headaches.  

Upon review, the Board finds that a more current examination is necessary to properly evaluate the severity of her disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

The Board further notes that the last notification letter sent to the Veteran was returned as undeliverable, so the RO needs to verify the Veteran's current mailing address.

Inasmuch as the case is being remanded for an additional VA examination, outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps to contact the Veteran in order to verify her correct mailing address and ask her to provide the headache log she referenced in her May 2020 statement.  

2.  The RO also should take all indicated action in order to obtain copies of all outstanding VA treatment records dated since May 2009 and associate them with the record.

3.  The RO then should have the Veteran scheduled for a VA examination to evaluate the current nature and severity of her service-connected headaches.  

After reviewing the entire record and examining the Veteran, the examiner is requested to respond to the following:

(a)  Describe nature and frequency of the Veteran's headaches including any prostrating attacks and whether they are productive of economic inadaptability. 

(b)  Comment on the extent to which the service-connected headaches impact the Veteran's ability of do substantially gainful employment.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


